Citation Nr: 1130499	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for residuals of a right shoulder injury due to shrapnel wound.

3.  Entitlement to service connection for a residuals of a left knee injury due to shrapnel wound.

4.  Entitlement to service connection for a right knee disability, claimed as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for bilateral sensorineural hearing loss assigning a 0 percent rating, effective October 27, 2006, and denied service connection for residuals of a right shoulder injury, left knee injury, and right knee injury. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in May 2011.  A transcript is of record.

The Board notes that the RO characterized the right knee disability as due to shrapnel injury, and the left knee disability as secondary to the right knee disability.  However, the Veteran clarified at the Board hearing that he actually was asserting that his left knee disability was due to an in-service shrapnel injury and that the right knee disability is secondary to the left knee disability.  Therefore, the issues are correct as noted on the first page of this decision.

The issues of entitlement to a compensable evaluation for bilateral sensorineural hearing loss and service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidentiary record shows competent and credible evidence of an in-service shrapnel wound to the right shoulder that is consistent with the Veteran's military service as reported on his personnel records.

2.  The record further shows a current X-ray finding of a retained metallic density in the right shoulder, as well as degenerative changes in the shoulder and possible rotator cuff tear; and competent and credible complaints of having the same symptomatology in the right shoulder since service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, residuals of a right shoulder injury due to shrapnel wound were incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1151(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.


II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

For injuries alleged to have been incurred during participation in combat, the law provides a relaxed evidentiary standard of proof to determine in-service incurrence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  Id.  "Satisfactory evidence" is credible evidence.  Collette, supra, at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

The record shows that the Veteran served in the U.S. Army from August 1968 to August 1970, which included service in the Republic of Vietnam from February 1, 1969, to January 31, 1970.  Personnel records show that he earned, among others, two Purple Hearts for injuries received on June 10, 1969, and June 17, 1969, in Vietnam, as well as the Combat Infantryman Badge (CIB), the Bronze Star Medal, and the Vietnam Service Medal with two Bronze Stars.

The Veteran testified that he received a shell fragment wound in Vietnam to his right shoulder.  He recalled that enemy forces broke into the base camp and were throwing grenades and he got hit with shrapnel in the back of the shoulder.  His wound was dressed up onsite but he could still feel the shrapnel in his shoulder.  He further testified that currently he could still feel the shrapnel in his shoulder, and that it stung.  He also sad he had limited motion in the right shoulder.

Service treatment records (STRs) are negative for any findings of shrapnel wounds.  Significantly, the October 1970 discharge examination report shows normal clinical evaluation of the upper extremities.  

After service, however, a September 2006 private X-ray examination showed the right shoulder demonstrated a metallic density in the soft tissue of the right shoulder, which the examiner noted could be related to a previous gunshot wound in appropriate clinical history.  There also were mild degenerative changes in the acromioclavicular joint and a possible rotator cuff problem.

In reviewing the pertinent evidence of record, the Board finds that the evidence is in approximate balance as to the Veteran's claim.

The record shows competent and credible evidence of in-service injury to the right shoulder.  The Veteran's lay statements with respect to the grenade exploding and causing shrapnel to strike his right shoulder are considered competent evidence, as a lay person is competent to report that which he can observe or experience.  The Veteran also had combat service in Vietnam, as shown by his receipt of two Purple Hearts and the CIB; and his report of the shrapnel injury to the shoulder is consistent with the type of combat service he had in Vietnam.  Thus, his statements with respect to his in-service injury are considered credible, as well.  Therefore, even though the STRs are negative for any treatment for the shrapnel wound to the right shoulder, which is consistent with the Veteran's statements during the hearing that he only had his wound dressed onsite, the Veteran's sworn testimony is considered competent and credible evidence of an in-service shrapnel wound to the right shoulder.  Moreover, there is no clear and convincing evidence to the contrary to rebut the Veteran's credible statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).

Current medical evidence also establishes that the Veteran has retained metallic fragments in his right shoulder, which is consistent with his testimony that the shrapnel in his shoulder was still there.  The medical evidence further shows a diagnosis of degenerative changes and a possible rotator cuff problem in the right shoulder.  Thus, the presence of a current disability is established.  

In addition, the record shows the Veteran's credible and competent complaints of having the retained shrapnel since service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has submitted sworn testimony that he continues to feel the shrapnel in his shoulder and has limited motion in the shoulder since service.  He also testified that he never had any injury to his shoulder after his service.  The Veteran is clearly competent to describe incidents and/or symptoms in service, and his lay reports are entitled to some probative weight.

In summary, the evidence shows competent and credible assertions of an in-service shrapnel wound to the right shoulder that are consistent with the circumstances surrounding the Veteran's service and with no clear and convincing evidence to rebut his reports.  The evidence also shows post-service findings of retained metallic object in the right shoulder that is consistent with the reported injury in service.  Also, the Veteran has presented competent and credible complaints of having symptomatology in his right shoulder since his military service.  Thus, he has established the presence of continuity of symptomatology of residuals of shrapnel wound to the right shoulder from service and during the 36 years before the first X-ray finding of the metallic density was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).

For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for residuals of shrapnel wound to the right shoulder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for residuals of a right shoulder injury due to shrapnel wound is granted.

REMAND

The Veteran testified that he received a shrapnel injury to his left knee during his military service in the Republic of Vietnam.  The record shows that he served in Vietnam from February 1, 1969, to January 31, 1970, and that he earned, in pertinent part, two Purple Hearts and the Combat Infantryman Badge.  Thus, the Veteran's testimony with respect to the shrapnel wound to the left knee in service is accepted as competent and credible evidence of the in-service injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran further testified that he had a scar over the left kneecap and that his knee would occasionally swell up.  He said the last time it swelled was in 2004 and that he had received private treatment for the knee symptoms in 2006.  He also stated that he had pain and swelling in the knee since he left Vietnam, and also had limitation of motion.  Although, as noted above, the Veteran's lay statements are accepted with respect to the in-service incurrence of the injury to the left knee, there is no medical evidence addressing whether the Veteran now has a residual left knee disability.  

Because the record shows competent and credible lay testimony regarding the in-service injury to the left knee and continued symptomatology in the left knee since service, a VA examination is warranted to determine whether there is any relationship between the present symptoms and the in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the record shows that there is outstanding relevant medical evidence addressing the left knee disability.  Specifically, the Veteran testified that he received private treatment for his left knee in 2006.  VA must make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

With respect to the right knee disability, the Veteran is claiming that his right knee symptoms are secondary to the left knee disability.  Specifically, he testified that he overcompensated for his left knee by using his right knee and that now he has problems in both knees, including arthritis.  Since the Veteran is claiming that his right knee disability is secondary to his left knee disability, the right knee claim is inextricably intertwined and cannot be resolved prior to resolution of the left knee claim.

Regarding the bilateral hearing loss disability, the Veteran testified at the Board hearing in May 2011 that his hearing acuity had worsened since it was last evaluated in January 2007.  Specifically, he stated that he was issued hearing aids subsequent to the examination.  The record, in fact, shows that he was seen in 2008 for a hearing aid evaluation.  As the record shows that the Veteran's hearing loss disability has potentially worsened since it was last evaluated in January 2007, another examination is warranted to determine the present severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain private treatment records from the South Bay Medical Center, 25825 Vermont Avenue, Harbor City, CA 90710, dated from January 1, 2006, to December 31, 2006, for the Veteran's left knee disability.  All attempts to obtain these records should be documented.  If the records are unavailable the Veteran should be so notified and given an opportunity to respond.

2.  After completion of the first Board remand request, schedule the Veteran for a VA orthopedic examination to determine the following:

a  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a left knee disability due to or as the result of military service, specifically a shrapnel wound in service; or is such a causal relationship between any current left knee disability and service unlikely (i.e. less than a 50/50 degree of probability).

b.  If the left knee disability is found to be related to military service, is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a right knee disability that developed due to or as a result of, or has been aggravated by, the Veteran's left knee disability; or whether such a causal or aggravation relationship between the left and right knee disabilities is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  If the examiner concludes that Veteran's right knee disability has been aggravated by his service-connected left knee disability, the examiner should attempt to identify the baseline level of severity of the right knee disability before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so. 

3.  Schedule the Veteran for a VA audiological examination to determine the present severity of his bilateral hearing loss disability.  In addition to the assessing the pure tone thresholds for the hearing acuity in each ear and speech discrimination scores, the examiner should describe any functional impairment in day-to-day activities due to the Veteran's bilateral hearing loss.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


